DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin McCarthy on March 2, 2021.

The application has been amended as follows: 

6.	(Currently Amended) 		A method for inserting a cannula within a bone, comprising the steps of:
a)	providing first and second reference elements that are independently displaceable from a retracted position to a driven position, wherein said second reference element is fixedly spaced from a cannula by a second distance and, at the retracted position, is spaced from said first reference element by a distance [Symbol font/0x61];
b)	distally driving a pointed object through body tissue, by a force transmitting unit configured to transmit an applied force to said pointed object that drives said pointed object to a point of contact with an outer surface of a target bone, until said pointed object contacts [[an]] the outer surface of [[a]] the target bone, wherein said first reference element is fixedly spaced from said pointed object by a first distance;
	c)	actuating a trigger; and 
cooperating mechanical elements cooperates with the actuated trigger and a second of the cooperating mechanical elements cooperates with a force absorbing unit connected to said distally driven pointed object, until movement of said second of the cooperating mechanical elements is limited by said force absorbing unit, said first reference element is spaced from said second reference element by said distance [Symbol font/0x61] at the driven position, and said cannula is penetrated within the target bone to a predefined depth with respect to the outer surface of the target bone which is irrespective of a thickness of the tissue above the target bone.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for allowance for claim 1 are found in the action dated January 8, 2021.  Regarding claim 6, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method for inserting a cannula within a bone, comprising the steps of: providing first and second reference elements that are independently displaceable from a retracted position to a driven position, wherein said second reference element at the retracted position, is spaced from said first reference element by a distance [Symbol font/0x61]; distally driving a pointed object through body tissue, by a force transmitting unit configured to transmit an applied force to said pointed object that drives said pointed object to a point of contact with an outer surface of a target bone, until said pointed object contacts the outer surface of the target bone, wherein said first reference element is fixedly spaced from said pointed object by a first distance; distally driving said cannula with use of a plurality of cooperating mechanical elements configured such that at least a first of the cooperating mechanical elements cooperates with an actuated trigger and a second of the cooperating mechanical elements cooperates with a force absorbing unit connected to said distally driven pointed object, until movement of said second of the cooperating mechanical elements is limited by said force absorbing unit, said first reference element is spaced from said second reference element by said distance [Symbol font/0x61] at the driven position, and said cannula is penetrated within the target bone to a predefined depth with respect to the outer surface of the target bone which is irrespective of a thickness of the tissue above the target bone.  The Examiner finds that .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783